The Court

obser-ved, that this was an extraordinary case, much out of the usual course of things. That the evidence offered for the plaintiff, was very regular and proper, m *256case of the death or absence “from the state, of the sub-scriking witness to the bond, in order to let in the plaintiff, to Prove ^le hand-writing of the obligors. But, on the other hand, the affidavit of the witness himself, gave this affair, at least, such a suspicious appearance, that it would be improper to let it go to the jury, until the matter was cleared up.
A commission was, therefore, directed to issue, to examine the witness to the bond, upon interrogatories and cross-interrogatories, to be put by the parties.